TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00618-CV



                 Appellant, New Braunfels Aero Service, Inc.// Cross-Appellant,
                                 City of New Braunfels, Texas

                                                 v.

                   Appellee, City of New Braunfels, Texas // Cross-Appellee,
                               New Braunfels Aero Service, Inc.



     FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
        NO. C2003-0468C, HONORABLE RONALD G. CARR, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant/cross-appellee New Braunfels Aero Service, Inc., and appellee/cross-

appellant City of New Braunfels, are negotiating a settlement agreement and have filed a joint

motion to temporarily stay this appeal. We grant the motion and abate this appeal until further order

of this Court.


                                              __________________________________________
                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Abated

Filed: July 17, 2007